Title: To George Washington from Burgess Ball, 29 June 1795
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Bigg Spring near Leesburg [Va.] 29th of June—95
          
          I take the liberty of requesting your Oppinion & advice respecting a Trip my wife & myself have a thought of making in a few Weeks. For many years past we have been visitting the different Baths in Virginia, in hopes thereby of removing many Complaints she has long been afflicted with, but, as yet, no Amendment seems to’ve taken place, & on the contrary her Breast & Bowells are more & more effected. The Sea Air and Bathing in Salt Water has often been recommended, and our Plan now is to

go to the Eastward, to such place as we may have the best opportunity for Sailing and Bathing—Rhode Island I’ve often hear’d recommended, but, knowing myself nothing of any of the Places frequented for Health, we wish your particular advice in the matter. If Sailing is thought most advisable, I’ve a thought of going in the Packetts from one place to another, shd the Expence be not too great, of which I know nothg about. I expect ’twill be best to take no Servants, but one or two Invalids we’ve a thought of taking for their health also—Miss Milly we shall endeavour to prevail on to go with us. I have just finish’d my Early wheat, the Grain of which I think is more perfect than any Crop I ever before saw—The latter wheat is in general much injur’d by the Rust, on this and the other side of the Mountain as I had a Letter from Sam a few days ago mentiong the damage with & about him. My Health is much mended but not well reinstated—Fannys grows worse, and Miss Milly is far from being in a good State, thus situated, and knowg that you can have the best Information and can best advise us, I take the freedom of thus troubling you. From Alexanda we meen to embark for the Port (if practicable) most suitable, and I’ve written to my friends there to know when the different Packetts arrive & when they leave that Port. Fanny unites in best respects &c. to Mrs Washington & yourself, & I am Dear sir Yr Affect. Hbe. Servt
          
            B: Ball
          
          
            P.S. Since writing the above I’ve been thinkg, that probably, cd we get on Board some of the revenue Cutters, they being generally about the Capes, it might give us more Sea air, but of this I can form but little Judgmt either.
            
              B:B.
            
          
        